IN this case, counsel for defendant in error has filed a motion to dismiss the writ of error. On due consideration, we conclude that the motion is without merit.
[1] We have not failed to notice that counsel, proceeding for and against the motion, have indulged in inexcusable personalities, based altogether on allegations and charges dehors the record. The writ of error necessarily must be determined upon the record. The trial judge, too, we regret to say, although he had certified the record as of one date, and at a subsequent time formally certified additional matter, which, in the exercise of our discretion, we permitted to remain on file, now supports the motion to dismiss the writ of error by an affidavit not a little inconsistent, as we think, with his certifications. The foregoing recitals constitute notice to all concerned that we are displeased.
The motion to dismiss the writ of error is denied. Counsel, proceeding mindfully of our above statements, and in order, will prepare and file an abstract of record, and briefs as provided by rule, time therefor to run from the date of the announcement of this opinion. *Page 468